Office of the Standing
                 Case  Chapter 13 Trustee
                          17-43890-elm13    Doc 37 Filed 03/19/19          Entered 03/19/19 15:37:41        Page 1 of 3
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710

                                            IN THE UNITED STATES BANKRUPTCY COURT
                                              FOR THE NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION

IN RE:                                                                   Case No. 17-43890-ELM

ANGEL REE SANSOM (xxx-xx-7205)                                           Pre-Hearing Conference: 7/5/2019 8:30 AM

2315 WESTBROOK DR
CARROLLTON, TX 75007
                                                                         CHAPTER 13
Debtor

                   NOTICE TO DEEM MORTGAGE CURRENT OR, ALTERNATIVELY, NOTICE OF AMOUNT DEEMED
                                  NECESSARY TO CURE (INCLUDING NOTICE OF HEARING)
                                (Mid Case Mortgage Notice per Local Bankruptcy Rule 3002.1-1)

                                                 RESPONSE REQUIRED BY CREDITOR
 RE: FIRST UNITED BANK & TRUST COMPANY, Court Claim No. 12, Account No. 0390, Property: 2315 WESTBROOK DR

                                                         TO ALL PARTIES IN INTEREST

 PURSUANT TO LOCAL RULE 3002.1-1, THE CHAPTER 13 TRUSTEE, PAM BASSEL, FILES THIS NOTICE TO DEEM MORTGAGE CURRENT OR,
 ALTERNATIVELY, NOTICE OF AMOUNT DEEMED NECESSARY TO CURE ("MORTGAGE NOTICE").

 A SCHEDULING ORDER WILL BE SERVED BY THE BANKRUPTCY CLERK WHICH WILL ESTABLISH SPECIFIC, IMPORTANT, AND MANDATORY DATES
 AND DEADLINES CONCERNING THIS MORTGAGE NOTICE, AS WELL AS OTHER REQUIREMENTS ("SCHEDULING ORDER"). IF THERE IS ANY
 CONFLICT BETWEEN THE SCHEDULING ORDER AND THIS MORTGAGE NOTICE, THE SCHEDULING ORDER WILL CONTROL.

 PURSUANT TO LOCAL BANKRUPTCY RULE 3002.1 -1, ON OR BEFORE SIXTY (60) DAYS FROM THE DATE OF SERVICE OF THIS MORTGAGE NOTICE,
 THE HOLDER OF A CLAIM COVERED BY THIS MORTGAGE NOTICE SHALL FILE A WRITTEN RESPONSE WITH THE CLERK OF THE COURT AT 128 U. S.
 COURTHOUSE, 10TH & LAMAR ST., ROOM 147, FORT WORTH, TEXAS, 76102 & SHALL SERVE THE RESPONSE ON THE DEBTOR, DEBTOR 'S
 ATTORNEY AND THE TRUSTEE AND ANY OTHER PARTY IN INTEREST. THE RESPONSE SHALL INDICATE WHETHER THE HOLDER DISPUTES THE
 INFORMATION CONTAINED IN THIS MORTGAGE NOTICE. THE RESPONSE SHALL ALSO ITEMIZE ANY CURE AMOUNTS OR POST -PETITION
 ARREARAGES THAT THE HOLDER CONTENDS EXIST ON THE DATE OF THE RESPONSE. THE DEBTOR MAY FILE A REPLY WITHIN NINETY (90) DAYS
 FROM THE DATE OF THE FILING OF THIS MORTGAGE NOTICE.

 PURSUANT TO LOCAL BANKRUPTCY RULE 3002.1 -1, THE COURT SHALL, AFTER NOTICE AND HEARING, DETERMINE WHETHER OR NOT THE
 DEBTOR IS CURRENT ON ALL REQUIRED POST -PETITION AMOUNTS. IF THE HOLDER OF A CLAIM FAILS TO RESPOND AND/OR THE DEBTOR FAILS
 TO REPLY, THE COURT MAY MAKE THIS DETERMINATION BY DEFAULT . AN ORDER SHALL BE ISSUED REFLECTING ANY DETERMINATION BY THE
 COURT.

 IF A RESPONSE AND/OR REPLY IS TIMELY FILED, A HEARING ON THIS MORTGAGE NOTICE SHALL BE DEEMED REQUESTED. THE PRE -HEARING
 CONFERENCE SHALL BE HELD AT 8:30 AM ON July 05, 2019 AT 7001 BLVD 26, SUITE150, NORTH RICHLAND HILLS, TEXAS, 76180. UNLESS THIS
 MATTER IS RESOLVED BY THE TIME OF THE PRE -HEARING CONFERENCE, A HEARING BEFORE THE COURT ON THIS MORTGAGE NOTICE SHALL
 BE SET FOR 8:30 AM, ON July 11, 2019 AT THE U.S. BANKRUPTCY COURT, 501 W 10TH STREET, RM 204, FORT WORTH, TEXAS.

 THE ENTRY OF ANY ORDER BY THE COURT ON THIS MORTGAGE NOTICE, WHETHER BY DEFAULT OR OTHERWISE, SHALL PRECLUDE THE
 HOLDER OF THE CLAIM AND THE DEBTOR FROM CONTESTING THE AMOUNTS SET FORTH IN THE ORDER IN ANY CONTESTED MATTER OR
 ADVERSARY PROCEEDING IN THIS CASE OR IN ANY OTHER MATTER, MANNER, OR FORUM AFTER A DISCHARGE IN THIS CASE, UNLESS THE
 COURT DETERMINES, AFTER NOTICE AND HEARING, THAT THE FAILURE TO RESPOND AND/OR REPLY WAS SUBSTANTIALLY JUSTIFIED OR IS
 HARMLESS.

                                                             PLAN DELINQUENCY

 To the Trustee's knowledge, the Debtor has a current PLAN PAYMENT DELINQUENCY amount of $0.00.




                                                                                                                Mid-Case 18-22
            Case 17-43890-elm13 Doc 37 FiledNotice to Deem Mortgage
                                             03/19/19        EnteredCurrent or, Alternatively,
                                                                         03/19/19              Notice of Amount
                                                                                          15:37:41         Page Deemed
                                                                                                                   2 ofNecessary
                                                                                                                         3       to Cure
                                                                                                                     ANGEL REE SANSOM
                                                                                                                                 Page 2


                                                             PRE-PETITION

                                                      SUMMARY OF PAYMENTS

FIRST UNITED BANK & TRUST COMPANY

Claim Type: Mortgage Pre Arrs - Pro Rata                          Trustee Claim #1                   Claim Amount: $974.86

     TOTAL DISBURSED                  (Principal Paid + Interest Paid)                 Total Paid          Principal Amount Due:
                                      $974.86 + $0.00 =                                 $974.86             $0.00



                                                                                                    $2,924.58           ***Total ongoing claim

                                                  ONGOING MORTGAGE PAYMENT

                                                      SUMMARY OF PAYMENTS
FIRST UNITED BANK & TRUST COMPANY
Claim Type: Mortgage Ongoing                                      Trustee Claim #2

     TOTAL DISBURSED                  (Principal Paid + Interest Paid)                 Total Paid           ($13,648.04)
                                      $13,648.04 + $0.00 =                           $13,648.04
     Payments made Dec 2017 through Jan 2019.



                                                            POST-PETITION

                                                      SUMMARY OF PAYMENTS

FIRST UNITED BANK & TRUST COMPANY

Claim Type: Mortgage Gap - Pro Rata                               Trustee Claim #3                   Claim Amount: $1,949.72

     TOTAL DISBURSED                  (Principal Paid + Interest Paid)                Total Paid           Principal Amount Due:
                                      $1,949.72 + $0.00 =                             $1,949.72             $0.00



                                                                                                    $2,924.58           ***Total ongoing claim


MONTHLY ONGOING POST-PETITION MORTGAGE PAYMENTS

The CURRENT MONTHLY ONGOING POST-PETITION MORTGAGE PAYMENT is to be paid to the Mortgage Lender through
disbursements by the Chapter 13 Trustee. Subject to Rule 3002.1(f)-(h), if the Conduit Debtor is current on Plan Payments to the Trustee
or the payments due pursuant to any wage directive, the Mortgage Loan shall be deemed current post-petition.

IF A RESPONSE IS NOT FILED, THE DEBTOR'S ONGOING POST-PETITION MORTGAGE PAYMENTS WILL BE DEEMED CURRENT.
              Case 17-43890-elm13 Doc 37 FiledNotice to Deem Mortgage
                                               03/19/19        EnteredCurrent or, Alternatively,
                                                                           03/19/19              Notice of Amount
                                                                                            15:37:41         Page Deemed
                                                                                                                     3 ofNecessary
                                                                                                                           3       to Cure
                                                                                                                            ANGEL REE SANSOM
                                                                                                                                        Page 3




    Date: 03/19/2019                                                                RESPECTFULLY SUBMITTED,

                                                                                    /s/ Pam Bassel
                                                                                    Pam Bassel, Trustee
                                                                                    State Bar No. 01344800
                                                                                    Office of the Standing Chapter 13 Trustee
                                                                                    7001 Blvd 26, Ste 150
                                                                                    North Richland Hills, TX 76180
                                                                                    Telephone: (817) 916-4710


                                                         CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was sent to all parties as listed below on March 19,
2019, either electronically or via U.S. First Class Mail.




         ANGEL REE SANSOM, 2315 Westbrook Dr, Carrollton, TX 75007
         BARRETT DAFFIN FRAPPIER TURNER & ENGEL LLP, 4004 BELT LINE RD STE 100, ADDISON, TX 75001
         FIRST UNITED BANK & TRUST COMPANY, 2805 N DALLAS PKWY STE 525, PLANO, TX 75093
         PRUYN LAW FIRM PLLC, 2311 CANAL ST STE 124, HOUSTON, TX 77003
         RICHARD M WEAVER and ASSOCIATES, 5601 AIRPORT FRWY, FT WORTH, TX 76117
